Case 2:19-ev-66731-NR BecumeAtid-1 Filed iORtie Rager2ont2
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

[aE SS————]]llaa__E.].].E= —- a
Civil Action No. 19-cv-00731-PJP ae

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) Haeve $1 Geeeze
was received by me on (date) 24 Ocqogere 2014.

(rac.

9 I personally served the summons on the individual at (place) 225 Gearon Cp. Are. 1B Greenvicre
on jdate) 25 Ocjoper 2019; or PA \S1€é2.
© I left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

On (date) , and mailed a copy to the individual’s last known address; or
OC) I served the summons on (name of individual) , who is
designated by law to accept service of process on behalf of (name of organization)

On jdarte) ; Or
1 I returned the summons unexecuted because ; OT
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

  

Date: (0/29/\ aX Zot pee :

Server's signature

Curiszq Leenarpo

Printed name and title

205 Voresx Epee Dewse Semicycerr, PA

Additional information regarding attempted service, etc:

ae
[Prin Saves. |

 
